Citation Nr: 1024201	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-33 048	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left ankle adductor tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 2002 to 
October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted service 
connection for left ankle adductor tendonitis and assigned an 
initial noncompensable disability rating.  The Veteran 
notified VA in October 2007 that he had moved from Arizona to 
Minnesota; jurisdiction over the Veteran's claim was 
thereafter transferred from the Phoenix RO to the RO in St. 
Paul, Minnesota.  The Veteran appealed the initial rating 
assigned, and in an October 2009 decision, the RO awarded a 
rating of 10 percent, effective as of the date service 
connection was awarded.

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for left ankle adductor tendonitis 
emanates from the Veteran's disagreement with the initial 10 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

In March 2010, the Veteran was notified of the time and place 
of a Board hearing he had requested.  See 38 C.F.R. § 
20.704(b) (2009).  He failed to report for the hearing, 
however, and no request for postponement was ever received.  
Accordingly, the Board will process his appeal as though the 
request for hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2009).

In an April 2010 statement, the Veteran, through his 
representative, withdrew from appeal his claims for initial 
ratings in excess of 70 percent for posttraumatic stress 
disorder and in excess of 10 percent for musculoskeletal 
cephalgia.  In light of the Veteran's statement, the Board 
considers the identified claims to be withdrawn and no longer 
in appellate status.  (He had earlier withdrawn claims of 
service connection for hearing loss and tinnitus.)


FINDING OF FACT

The Veteran's service-connected left ankle adductor 
tendonitis is manifest by a disability equating to no worse 
than moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left 
ankle adductor tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, during the pendency of the appeal.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the 
claim on appeal has been accomplished.

Through a March 2007 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded 
the opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via the March 2007 notice letter.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the March 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2007 notice 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
March 2007  notice letter.  

The Board notes that VCAA notice is not required with respect 
to every issue raised by a claimant.  If, for example, a 
Veteran files a claim for service connection for a 
disability, he is provided with VCAA notice as to that claim, 
the claim is granted, and he files an appeal with respect to 
the rating assigned and/or effective date of the award, VA is 
not required to provide a new VCAA notice with respect to the 
matter of his entitlement to a higher rating and/or an 
earlier effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (holding that when a claim for service 
connection has been proven, the purpose of § 5103(a) has been 
satisfied, and notice under its provisions has been 
satisfied).  The Board notes that after an appellant has 
filed a notice of disagreement as to the initial effective 
date or disability rating assigned-thereby initiating the 
appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  
Here, the Veteran's claim for an initial rating in excess of 
10 percent for left ankle adductor tendonitis falls squarely 
within the pattern above.  Thus, no additional VCAA notice 
was required with respect to the issue on appeal.  
Furthermore, as to the initial rating claim, the Board finds 
the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in March 
2007 regarding his claim for service connection for a left 
ankle disability.  Thereafter, the Veteran was notified in 
June 2007 that his claim for service connection for left 
ankle adductor tendonitis had been granted with an initial 
noncompensable disability evaluation.  The notice included a 
copy of the RO's May 2007 rating decision.  In October 2007, 
following the Veteran's notice of disagreement with the May 
2007 rating decision, the RO issued the Veteran a statement 
of the case (SOC) specifically addressing his claim for an 
initial compensable rating.  The SOC set forth the specific 
rating criteria governing evaluation of the disability and 
notified him of the reasons behind the RO's denial of his 
claim for a higher initial rating.  In light of the 
foregoing, the Board finds that the administrative appeal 
process provided the Veteran with notice of the specific 
rating criteria, and it is apparent from the record that he 
and his representative understood those things relative to a 
claim for a higher rating, as evidenced by statements made by 
the Veteran's representative that specifically addressed the 
relevant rating criteria. The Board thus concludes that 
during the administrative appeal process the Veteran was 
provided the information necessary such that further action 
to provide additional notice would be merely duplicative of 
what has already transpired.

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The Veteran's post-service treatment records from 
the Phoenix VA Health Care System and the Minneapolis VA 
Medical Center (VAMC) have been associated with the file.  In 
addition, the Veteran was provided VA medical examinations in 
March 2007 and October 2009; reports of those examinations 
have been associated with the claims file.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate as they are predicated on 
consideration of all of the pertinent evidence of record, to 
include the statements of the Veteran and his representative, 
and reflect that the examiners conducted full physical 
examination of the Veteran, including information necessary 
to apply the pertinent rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
Veteran has further been given the opportunity to submit 
evidence; he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim on 
appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected left ankle 
adductor tendonitis is more disabling than reflected by the 
10 percent rating initially assigned.  

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use).  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
VA Fast Letter 06-25 (November 29, 2006), VA's Compensation 
and Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  

In its May 2007 rating decision, the RO evaluated the 
Veteran's left ankle adductor tendonitis in accordance with 
the criteria set forth in Diagnostic Code 5271, governing 
limited motion of the ankle.  The Board notes at the outset 
that tendonitis of the left ankle does not have a specified 
diagnostic code under the rating schedule. 38 C.F.R. Part 4.  
Nevertheless, when an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury to which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).

In that connection, the Board notes that diagnostic criteria 
analogous to the Veteran's disability are found in Diagnostic 
Code 5271, which covers limitation of motion of the ankle.  
Under Diagnostic Code 5271, a 10 percent rating is warranted 
for moderate limitation of motion.  A 20 percent rating is 
warranted for marked limitation of motion.  The Board notes 
that a 20 percent rating is the highest rating available for 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2009).  A higher rating is warranted for ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).  In an 
October 2009 decision, the RO awarded a higher initial 
disability rating of 10 percent.

Relevant medical evidence consists of VA examinations 
conducted in March 2007 and October 2009, as well as records 
of treatment the Veteran has received from the Phoenix and 
Minneapolis VAMCs.  Records from the VAMCs are silent as to 
any complaints of or treatment for problems with the 
Veteran's left ankle.  Report of the March 2007 VA 
examination reflects the Veteran's complaints of daily 
popping and stiffness with occasional weakness, swelling, 
fatigue, and lack of endurance.  Physical examination 
revealed a range of motion of dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, with a popping and snapping 
sensation on repetitive motion but no fatigue, weakness, 
pain, or lack of endurance noted on repetition.  Radiological 
study of the ankle was normal, and the examiner diagnosed the 
Veteran with left ankle adductor tendonitis.  

Report of the October 2009 VA examination of the Veteran's 
left ankle reflects the Veteran's complaints of worsening 
symptomatology in his left ankle.  The Veteran stated that 
the ankle "pops all the time" and that he rolls it 
frequently, especially while running.  The Veteran stated, 
however, that he had not missed any work due to his ankle 
disability.  He complained in particular of giving way, 
instability, pain, weakness, and swelling.  On physical 
examination, no ankylosis was noted, and the Veteran's gait 
was found to be normal.  The examiner noted mild swelling and 
tenderness, as well as slight instability of the ankle.  The 
Veteran's range of motion was dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, with no additional functional 
limitations or pain on repetitive motion.  The examiner 
opined that the Veteran's left ankle disability had a mild 
effect on his ability to exercise and a moderate effect on 
his ability to engage in sports and recreation.  Otherwise, 
the disability was not noted to cause any limitation of 
activities of daily living.  Radiological examination 
revealed evidence of a prior ankle strain, with no current 
abnormality.  The examiner diagnosed the Veteran with 
tendonitis of the ankle.

Here, following its review of the medical evidence of record, 
the Board finds that, for the entirety of the appeal period, 
the Veteran's service-connected left ankle adductor 
tendonitis warrants no more than the 10 percent disability 
rating already assigned.  As the 10 percent rating has been 
assigned for the entire period of the claim, a higher 
schedular rating is not warranted for limited motion.  In so 
finding, the Board notes that the most recent examination, in 
October 2009, revealed a full range of motion without pain or 
limitation on repetition; only mild swelling and tenderness 
were noted, with slight instability.  Significantly, at that 
examination the Veteran was noted to report that although he 
experienced some rolling of the ankle, he was still able to 
run, and no limitations on standing or walking were noted.  
Further, the October 2009 VA examiner found the disability to 
have, at most, a moderate impact on the Veteran's ability to 
engage in sports and recreation, with only a mild impact on 
exercise.  The March 2007 examiner did not characterize the 
disability in terms directly relating to the rating criteria, 
but his findings, including the range of motion results, were 
identical or nearly identical to those of the October 2009 
examiner.  As there is no medical evidence of record 
suggesting that the symptoms caused by left ankle adductor 
tendonitis equate to worse than moderate limitation of 
motion, a higher rating is not warranted, and has not been at 
any time from the inception of the claim. 

In sum, the evidence of record shows that, for the entirety 
of the claim period, a rating higher than the currently 
assigned 10 percent for the Veteran's tendonitis of the left 
adductor of the left ankle is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

The Board has considered the Veteran's contentions with 
regard to his claim for a higher rating.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
disability is more severely disabling than reflected in the 
current rating, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The statements from the Veteran clearly 
articulate the symptoms and troubles the Veteran experiences; 
however, even with consideration of those problems, a higher 
rating is not warranted under the pertinent criteria, and as 
noted above, his disability has not reached the level of 
ankylosis.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  To the contrary, the Veteran has repeatedly 
stated, most recently at his October 2009 VA examination, 
that his left ankle disability does not negatively impact his 
ability to work.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected disability warrants an initial 
rating of no more than 10 percent.  38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5271 (2009).  This is so for the entirety of the appeal 
period.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left ankle adductor tendonitis is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


